DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Claims 25 and 75 have been amended. No claims have been newly added or newly canceled.
Claims 25, 32-33 and 75-80 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 32-33 and 75-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have entered the limitation “the removing consisting of exposing the gel to the lower temperature” in claims 25, 75 and 76.  There is insufficient support in the disclosure as originally filed for this limitation; thus it is being considered new matter.  
The disclosure as originally filed only supports wherein the depolymerization of the stimulus-responsive polymer gel consists of exposing the gel to a lower temperature than the polymerization temperature of the stimulus-responsive gel.
The step of removing the gel from the culture inherently requires additional steps to merely lowering the temperature to a lower depolymerization temperature as the process of depolymerization merely liquifies the gel and leaves it in the culture with the cells. Applicant’s disclosure clearly indicates that the lowering of the temperature enables removal of the gel from the culture but does not actually accomplish removing the gel from the culture on its own (page 16 para 129, page 18 para 138).
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 32-33 and 75-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 75 and 76 recite the phrase “c) removing the gel so that the cells are not prevented from differentiation, the removing consisting of exposing the gel to the lower temperature; and d) exposing the cells to air such that the cells differentiate”.
It is unclear how the gel is removed from the cells by merely lowering the temperature as the lowering of the temperature appears to be intended to depolymerize the gel but does not remove it from contact with the cells. Applicant’s disclosure indicates the gel’s removal is enabled by the lowering of the temperature to a specific depolymerization temperature as this will liquify the gel but the actual removal requires additional steps for removing the gel from the cell culture (see page 16 para 129, page 18 para 138). The use of the transitional phrase “consisting of” excludes the necessary additional steps required to actually remove the liquified gel from the cell culture and thus render the claim indefinite as it is unclear how the gel is removed from the adherent cell culture will the single step of lowering the temperature such that the additional steps that place after step c can be carried out.

Claims 25, 75 and 76 recite the limitation "the lower temperature" in step c) of the claims.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a lower temperature being used in the method.
Because claims 32-33 and 77-80 depend from indefinite claims 25 and 76 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.



Response to Arguments
Applicant’s arguments with respect to claim(s) 25, 32-33 and 75-80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA SCHUBERG/Primary Examiner, Art Unit 1631